Citation Nr: 1753796	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  14-39 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected fifth metacarpal fracture of the right hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to April 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2017, the Veteran was afforded a personal hearing before the undersigned. 


FINDINGS OF FACT

During the November 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw his appeal for a higher rating for service-connected fifth metacarpal fracture of the right hand.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a higher rating for service-connected fifth metacarpal fracture of the right hand have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

During the November 2017 Board hearing, the Veteran stated that he desired to withdraw his claim for a higher rating for service-connected fifth metacarpal fracture of the right hand.  The Board finds that the Veteran has expressed his desire to withdraw his appeal for the issue of a higher rating for service-connected fifth metacarpal fracture of the right hand.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning that issue.  See 38 U.S.C.A. § 7105(d)(5) (2012).  Accordingly, the Board will dismiss this issue on appeal.


ORDER

The appeal of the issue of entitlement to a higher rating for service-connected fifth metacarpal fracture of the right hand is dismissed.  



____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


